Fellows, J.
I concur in the affirmance of this judgment on the ground of the invalidity of the contract. If it could be said that the contract is valid and enforceable, it amounts to' an election to proceed against the employer for compensation under section 15, pt. 3 of the act in question. (2 Comp. Laws 1915, § 5468). Under section 6 of the contract, all notices and claims required by the act are waived. This is tantamount to giving the notices and filing the claims required by its terms. Estate of Beckwith v. Spooner, 183 Mich. 323 (149 N. W. 971, Am. & Eng. Ann. Cas. 1916E, 886). If the contract by its terms, and I think it does, secures to the dependents compensation under the act, and waives proceedings thereunder, this is equivalent to actual proceedings before the board and is an election. But the contract being unenforceable without the approval of the board, it follows that the election is void and unenforceable.